Title: To George Washington from Colonel David Mason, 1 July 1778
From: Mason, David
To: Washington, George


          
            Sir
            Wsburg [Va.] July 1st 1778
          
          I this Day by favr of Mr John Sewall Junr of Gloster wrote You & did not at that time Expect so favrable &
            Speedy an Opportunity of Sending on a Small Detachment of Men as now offers, Captain
            Tayler of  Ship Sets Sail this Evening for the Head of Elk, 2 on Board the sd vessel Lt Thellaball of the 15th regt goes with
            Twenty six Men, Numbers of them the Blackest of Rascalls, Particularly John Bates—Wm
            Lyon & Alexander McGrigger all Deserters, Bates I woud have Tryed Here as Your
            Excellency had Hond me with a Commn for appointing of Genl Courts Martial—but we coud not Collect Office[r]s Sufficient for his Tryal, I
            had the witness’s which are John Balmer & ⟨Joshua⟩ Butler to Prove his Desertion
            & Seduction of them & others and Carrying with them Several Stand of
            arms & Accoutrements, Lyon is a deserter and has been with the Enemy &
            in service agt us, by his own Confessison, but whether it can be Proved if he denys it,
            I am not able to Acqt you, He is a Fellow of the Basest of Characters has Murdered a Man
            & almost another, but unfortunately for us, we cannot Prove it by any white
            Person, McGrigger Deserted from the Northwd & I think from Your Camp, Lieutt
            Thillaball has been Detained Here for Sometime Past in the Lower Parts of this State
            Near Norfolk for the Purpose of Apprehending of a Number of Deserters in that Quarter
            but without any Great Success, He has done Everything in his Power & is a very
            Active vigilant Officer, his Expences has Greatly Exceeded his Wages & I shoud
            hope woud in Some Measure be Reimbursed as he is of Slender 
              Circumstances I am to Acqt Your Excellency that I shall
            continue Here a Few Days, to Collect all the Men I Possably can as I Expect several Brot
            to me this week & shall b[y] some Speedy
            & Safe Conveyance Forwd them to Head Quarters—And as You Have been plased to
            Signifie Your Pleasure of my Resigning on Account of the Situation of my Family, I do with the Great Candour Assure your Excellency it is
            with the Utmost Reluctance that I am Constrained to do it & so Accept of your
            Promise, and shall take the Liberty so soon as I can Adjust a few Matters Here to
            Inclose your Excellency my Commission & Hope it will be received. I Most
            Sincerely congratulate You on the Repossession of the City of Philadelphia & the
            Glorious Prospect we have of Success in our Present Contest, with wishing Every
            Happiness that Life can Afford & a Safe Return to your Friends & Country
            I Remain Sir Your Excellencys Mo[s]t Obedt Humble Servt
          
            David Mason Colo. 15th regt
          
        